Motion of the petitioner dated April 10, 1979 is treated by the court as one for reargument and reconsideration of our memorandum decision dated March 8, 1979. The motion is granted and the determination of the State Liquor Authority, dated December 15, 1978, canceling the petitioner’s liquor license effective February 2, 1979, is modified, on the law, to the extent of granting the petition, annulling the cancellation, and reducing the sanction imposed to a period of 30 days’ suspension, deemed to have been served from March 1, 1979 through March 30, 1979, and otherwise the determination of the State Liquor Authority is confirmed, without costs or disbursements. In our initial determination, we treated the license as one which had expired and ceased existence as of February 28, 1979 (see Alcoholic Beverage Control Law, § 67, subd 1, par [b]). Upon reargument, the parties have urged upon the court that the license does not expire but, rather, is treated as an ongoing license subject to annual renewals. Under the circumstances, the passage of the February 28 date does not render the liquor authority’s determination completely academic and leaves us something upon which to operate after that date. We have therefore modified the penalty imposed accordingly. Concur—Kupferman, J. P., Sandler, Sullivan, Bloom and Lane, JJ.